Matter of Aliyah B. v Taliby K. (2017 NY Slip Op 03272)





Matter of Aliyah B. v Taliby K.


2017 NY Slip Op 03272


Decided on April 27, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2017

Sweeny, J.P., Acosta, Renwick, Moskowitz, Kahn, JJ.


3860

[*1]In re Aliyah B., Petitioner-Appellant,
vTaliby K., et al., Respondents-Respondents.


Geoffrey P. Berman, Larchmont, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Jonathan A. Popolow of counsel), for respondents.
Douglas H. Reiniger, New York, attorney for the child.

Appeal from order, Family Court, Bronx County (Robert D. Hettleman, J.), entered on or about February 8, 2016, which dismissed the petition for guardianship brought pursuant to article 6 of the Family Court Act, unanimously dismissed, without costs, as moot.
Petitioner's request for guardianship is now moot as the child's adoption by his maternal aunt and foster parent was finalized in November 2016 (see Matter of Alexis C. [Jacqueline A.], 99 AD3d 542, 543 [1st Dept 2012], lv denied 20 NY3d 856 [2013]; Matter of Iyanna KK. [Edward KK.], 141 AD3d 885, 886 [3d Dept 2016]). In any event, under the circumstances, the petition was properly dismissed where the petitioner's parental rights had been terminated (see Matter of Mandju S.K. [Aliyah B.D.], 120 AD3d 1133 [1st Dept 2014], lv denied 24 NY3d 911 [2014]), the child freed for adoption, and both the Administration for Children's Services and the attorney for the child opposed the petition.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 27, 2017
CLERK